


Exhibit 10.27

 

TRUST UNDER

THE NEW YORK STOCK EXCHANGE, INC. SUPPLEMENTAL EXECUTIVE

RETIREMENT PLAN

This AGREEMENT, made this 18th day of March, 1998, by and between The New York
Stock Exchange, Inc., a New York corporation (“Company”), and Vanguard Fiduciary
Trust Company, a trust company incorporated under Chapter 10 of the Pennsylvania
Banking Code (“Trustee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the New York Stock Exchange, Inc. Supplemental
Executive Retirement Plan (the “Plan”);

WHEREAS, Company has incurred or expects to incur liability under the terms of
such Plan with respect to the individuals participating in such Plan;

WHEREAS, Company wishes to establish a trust (hereinafter called “Trust”) and to
contribute to the Trust assets that shall be held therein together with income
thereon (the “Trust Fund”), subject to the claims of Company’s creditors in the
event of Company’s Insolvency, as herein defined, until paid to Plan
participants and their beneficiaries in such manner and at such times as
specified in the Plan;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended;

 

--------------------------------------------------------------------------------


 

WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows;


SECTION 1.                ESTABLISHMENT OF TRUST.


(A)           THE COMPANY SHALL INITIALLY DEPOSIT AMOUNTS WITH TRUSTEE IN TRUST
WHICH SHALL BECOME THE PRINCIPAL OF THE TRUST TO BE HELD, ADMINISTERED AND
DISPOSED OF BY TRUSTEE AS PROVIDED IN THIS TRUST AGREEMENT.


(B)           THE TRUST HEREBY ESTABLISHED SHALL BE IRREVOCABLE.


(C)           THE TRUST IS INTENDED TO BE A GRANTOR TRUST, OF WHICH COMPANY IS
THE GRANTOR, WITHIN THE MEANING OF SUBPART E, PART I, SUBCHAPTER J, CHAPTER 1,
SUBTITLE A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND SHALL BE
CONSTRUED ACCORDINGLY.


(D)           THE TRUST FUND SHALL BE HELD SEPARATE AND APART FROM OTHER FUNDS
OF COMPANY AND SHALL BE USED EXCLUSIVELY FOR THE USES AND PURPOSES OF PLAN
PARTICIPANTS, THEIR BENEFICIARIES, AND GENERAL CREDITORS AS HEREIN SET FORTH. 
PLAN PARTICIPANTS AND THEIR BENEFICIARIES SHALL HAVE NO PREFERRED CLAIM ON, OR
ANY BENEFICIAL OWNERSHIP INTEREST IN, ANY ASSETS OF THE TRUST.  ANY RIGHTS
CREATED UNDER THE PLAN AND THIS TRUST AGREEMENT SHALL BE MERE UNSECURED
CONTRACTUAL RIGHTS OF PLAN PARTICIPANTS AND THEIR BENEFICIARIES AGAINST
COMPANY.  ANY ASSETS HELD BY THE TRUST WILL BE SUBJECT TO THE CLAIMS OF
COMPANY’S GENERAL CREDITORS UNDER FEDERAL AND STATE LAW IN THE EVENT OF
INSOLVENCY, AS DEFINED IN SECTION 3(A) HEREIN.


(E)           COMPANY, IN ITS SOLE DISCRETION, MAY AT ANY TIME, OR FROM TIME TO
TIME, MAKE ADDITIONAL DEPOSITS OF CASH OR OTHER PROPERTY IN TRUST WITH TRUSTEE
TO AUGMENT THE PRINCIPAL TO BE HELD, ADMINISTERED AND DISPOSED OF BY TRUSTEE AS
PROVIDED IN THIS TRUST AGREEMENT.  NEITHER TRUSTEE NOR ANY PLAN PARTICIPANT OR
BENEFICIARY SHALL HAVE ANY RIGHT TO COMPEL SUCH ADDITIONAL DEPOSITS.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.                PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES.


(A)           COMPANY SHALL DELIVER TO TRUSTEE A SCHEDULE (THE “PAYMENT
SCHEDULE”) THAT INDICATES THE AMOUNTS PAYABLE IN RESPECT OF EACH PLAN
PARTICIPANT (AND HIS OR HER BENEFICIARIES), THAT PROVIDES A FORMULA OR OTHER
INSTRUCTIONS ACCEPTABLE TO TRUSTEE FOR DETERMINING THE AMOUNTS SO PAYABLE FROM
OR UNDER THE TRUST, THE FORM IN WHICH SUCH AMOUNT IS TO BE PAID (AS PROVIDED FOR
OR AVAILABLE UNDER THE PLAN), AND THE TIME OF COMMENCEMENT FOR PAYMENT OF SUCH
AMOUNTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, TRUSTEE SHALL MAKE PAYMENTS TO
THE PLAN PARTICIPANTS AND THEIR BENEFICIARIES IN ACCORDANCE WITH SUCH PAYMENT
SCHEDULE.  THE TRUSTEE SHALL MAKE PROVISION FOR THE REPORTING AND WITHHOLDING OF
ANY FEDERAL, STATE OR LOCAL TAXES THAT MAY BE REQUIRED TO BE WITHHELD WITH
RESPECT TO THE PAYMENT OF BENEFITS PURSUANT TO THE TERMS OF THE PLAN AND SHALL
PAY AMOUNTS WITHHELD TO THE APPROPRIATE TAXING AUTHORITIES OR DETERMINE THAT
SUCH AMOUNTS HAVE BEEN REPORTED, WITHHELD AND PAID BY COMPANY.


(B)           THE ENTITLEMENT OF A PLAN PARTICIPANT OR HIS OR HER BENEFICIARIES
TO BENEFITS UNDER THE PLAN SHALL BE DETERMINED BY COMPANY OR SUCH PARTY AS IT
SHALL DESIGNATE UNDER THE PLAN, AND ANY CLAIM FOR SUCH BENEFITS SHALL BE
CONSIDERED AND REVIEWED UNDER THE PROCEDURES SET OUT IN THE PLAN.


(C)           COMPANY MAY MAKE PAYMENT OF BENEFITS DIRECTLY TO ALL OR SOME PLAN
PARTICIPANTS OR THEIR BENEFICIARIES AS THEY BECOME DUE UNDER THE TERMS OF THE
PLAN.  COMPANY SHALL NOTIFY TRUSTEE OF ITS DECISION TO MAKE PAYMENT OF BENEFITS
DIRECTLY PRIOR TO THE TIME AMOUNTS ARE PAYABLE TO PARTICIPANTS OR THEIR
BENEFICIARIES.  IN THE EVENT THAT THE COMPANY

 

3

--------------------------------------------------------------------------------


 


MAKES PAYMENTS OF BENEFITS DIRECTLY TO A PARTICIPANT OR BENEFICIARIES, THE
COMPANY MAY DIRECT THE TRUSTEE TO REDUCE THE PARTICIPANT’S BENEFITS BY THE
AMOUNT PAID DIRECTLY TO, OR WITH RESPECT TO, THE PARTICIPANT AND TREAT SUCH
AMOUNT AS AN AMOUNT CONTRIBUTED PURSUANT TO SECTION 1(E) AND SHALL, UPON REQUEST
BY THE COMPANY, REIMBURSE THE COMPANY FROM THE TRUST FUND AN AMOUNT EQUAL TO THE
AMOUNT OF THE BENEFITS PAID DIRECTLY TO THE PARTICIPANT.  IN ADDITION, IF THE
TRUST FUND IS NOT SUFFICIENT TO MAKE PAYMENTS OF BENEFITS IN ACCORDANCE WITH THE
TERMS OF THE PLAN, COMPANY SHALL MAKE THE BALANCE OF EACH SUCH PAYMENT AS IT
FALLS DUE.  TRUSTEE SHALL NOTIFY COMPANY WHERE THE TRUST FUND IS NOT SUFFICIENT.


SECTION 3.                TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST
BENEFICIARY WHEN COMPANY IS INSOLVENT.


(A)           TRUSTEE SHALL CEASE PAYMENT OF BENEFITS TO PLAN PARTICIPANTS AND
THEIR BENEFICIARIES IF THE COMPANY IS INSOLVENT.  COMPANY SHALL BE CONSIDERED
“INSOLVENT” FOR PURPOSES OF THIS TRUST AGREEMENT IF (I) COMPANY IS UNABLE TO PAY
ITS DEBTS AS THEY BECOME DUE, OR (II) COMPANY IS SUBJECT TO A PENDING PROCEEDING
AS A DEBTOR UNDER THE UNITED STATES BANKRUPTCY CODE.


(B)           AT ALL TIMES DURING THE CONTINUANCE OF THIS TRUST, AS PROVIDED IN
SECTION 1(D) HEREOF, THE THE TRUST FUND SHALL BE SUBJECT TO CLAIMS OF GENERAL
CREDITORS OF COMPANY UNDER FEDERAL AND STATE LAW AS SET FORTH BELOW.


(1)           THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER OF COMPANY
SHALL HAVE THE DUTY TO INFORM TRUSTEE IN WRITING OF COMPANY’S INSOLVENCY.  IF A
PERSON CLAIMING TO BE A CREDITOR OF COMPANY ALLEGES IN WRITING TO TRUSTEE THAT
COMPANY HAS BECOME INSOLVENT, TRUSTEE SHALL DETERMINE WHETHER COMPANY IS
INSOLVENT AND, PENDING SUCH DETERMINATION, TRUSTEE SHALL DISCONTINUE PAYMENT OF
BENEFITS TO PLAN PARTICIPANTS OR THEIR BENEFICIARIES.

 

4

--------------------------------------------------------------------------------


 


(2)           UNLESS TRUSTEE HAS ACTUAL KNOWLEDGE OF COMPANY’S INSOLVENCY, OR
HAS RECEIVED NOTICE FROM COMPANY OR A PERSON CLAIMING TO BE A CREDITOR ALLEGING
THAT COMPANY IS INSOLVENT, TRUSTEE SHALL HAVE NO DUTY TO INQUIRE WHETHER COMPANY
IS INSOLVENT.  TRUSTEE MAY IN ALL EVENTS RELY ON SUCH EVIDENCE CONCERNING
COMPANY’S SOLVENCY AS MAY BE FURNISHED TO TRUSTEE AND THAT PROVIDES TRUSTEE WITH
A REASONABLE BASIS FOR MAKING A DETERMINATION CONCERNING COMPANY’S SOLVENCY.


(3)           IF AT ANY TIME TRUSTEE HAS DETERMINED THAT COMPANY IS INSOLVENT,
THE TRUSTEE SHALL DISCONTINUE PAYMENTS TO PLAN PARTICIPANTS OR THEIR
BENEFICIARIES AND SHALL HOLD THE ASSETS OF THE TRUST FOR THE BENEFIT OF
COMPANY’S GENERAL CREDITORS.  NOTHING IN THIS TRUST AGREEMENT SHALL IN ANY WAY
DIMINISH ANY RIGHTS OF PLAN PARTICIPANTS OR THEIR BENEFICIARIES TO PURSUE THEIR
RIGHTS AS GENERAL CREDITORS OF COMPANY WITH RESPECT TO BENEFITS DUE UNDER THE
PLAN OR OTHERWISE.


(4)           TRUSTEE SHALL RESUME THE PAYMENT OF BENEFITS TO PLAN PARTICIPANTS
OR BENEFICIARIES IN ACCORDANCE WITH SECTION 2 OF THIS TRUST AGREEMENT ONLY AFTER
TRUSTEE HAS DETERMINED THAT COMPANY IS NOT INSOLVENT (OR IS NO LONGER
INSOLVENT).


(C)           TO THE EXTENT THAT THERE ARE SUFFICIENT ASSETS IN THE TRUST FUND,
IF TRUSTEE DISCONTINUES THE PAYMENT OF BENEFITS FROM THE TRUST PURSUANT TO
SUBSECTION 3(B) HEREOF AND SUBSEQUENTLY RESUMES SUCH PAYMENTS, THE FIRST PAYMENT
FOLLOWING SUCH DISCONTINUANCE SHALL INCLUDE THE AGGREGATE AMOUNT OF ALL PAYMENTS
DUE TO PLAN PARTICIPANTS OR THEIR BENEFICIARIES UNDER THE TERMS OF THE PLAN FOR
THE PERIOD OF SUCH DISCONTINUANCE, LESS THE AGGREGATE AMOUNT OF ANY

 

5

--------------------------------------------------------------------------------


 


PAYMENTS MADE TO PLAN PARTICIPANTS OR THEIR BENEFICIARIES BY COMPANY IN LIEU OF
THE PAYMENTS PROVIDED FOR HEREUNDER DURING ANY SUCH PERIOD OF DISCONTINUANCE.


SECTION 4.                PAYMENTS TO COMPANY.

Except as provided in Sections 2 or 3 hereof, the Company shall have no right or
power to direct Trustee to return to Company or to divert to others any of the
Trust assets before all payments of benefits have been made to Plan participants
and their beneficiaries pursuant to the terms of the Plan.


SECTION 5.                INVESTMENT AUTHORITY.


(A)           IN NO EVENT MAY TRUSTEE INVEST IN SECURITIES (INCLUDING STOCK OR
RIGHTS TO ACQUIRE STOCK) OR OBLIGATIONS ISSUED BY COMPANY, OTHER THAN A DE
MINIMIS AMOUNT HELD IN COMMON INVESTMENT VEHICLES IN WHICH TRUSTEE INVESTS.  ALL
RIGHTS ASSOCIATED WITH ASSETS OF THE TRUST SHALL BE EXERCISED BY TRUSTEE OR THE
PERSON DESIGNATED BY TRUSTEE, AND SHALL IN NO EVENT BE EXERCISABLE BY OR REST
WITH PLAN PARTICIPANTS.


(B)           THE TRUST FUND SHALL BE INVESTED BY THE TRUSTEE, IN ITS
DISCRETION, AMONG ANY OF THE REGULATED INVESTMENT COMPANIES MAINTAINED BY THE
VANGUARD GROUP, INC. WHICH HAVE BEEN PREVIOUSLY DESIGNATED AS INVESTMENT FUND
ALTERNATIVES BY COMPANY (THE “INVESTMENT FUNDS”) WHICH ARE LISTED ON APPENDIX A
OF THIS TRUST AGREEMENT AND SUCH OTHER REGULATED INVESTMENT COMPANIES WHICH
COMPANY MAY, FROM TIME TO TIME, DESIGNATE IN WRITING, IN ITS SOLE DISCRETION, AS
INVESTMENT FUND ALTERNATIVES UNDER THIS TRUST AGREEMENT.  THE TRUSTEE SHALL
INVEST AND REINVEST THE TRUST FUND, IN ITS DISCRETION, TAKING, TO THE EXTENT THE
TRUSTEE DEEMS ADVISABLE AND PRUDENT, INTO ACCOUNT, WRITTEN OR TELEPHONIC
INSTRUCTIONS, IF ANY, RECEIVED FROM COMPANY.

 

6

--------------------------------------------------------------------------------


 


(C)           COMPANY SHALL HAVE THE RIGHT AT ANY TIME, AND FROM TIME TO TIME IN
ITS SOLE DISCRETION, TO SUBSTITUTE ASSETS OF EQUAL FAIR MARKET VALUE FOR ANY
ASSET HELD BY THE TRUST.  THIS RIGHT IS EXERCISABLE BY COMPANY IN A NONFIDUCIARY
CAPACITY WITHOUT THE APPROVAL OR CONSENT OF ANY PERSON IN A FIDUCIARY CAPACITY.


(D)           THE COMPANY WILL INDEMNIFY THE TRUSTEE FOR LIABILITY TO ANY PARTY
RESULTING FROM THE TRUSTEE ACTING WITHOUT QUESTION ON THE DIRECTION OF THE
COMPANY, AND FOR LIABILITY TO ANY PARTY RESULTING FROM THE EXERCISE OF
INVESTMENT DISCRETION IN THE ABSENCE OF INVESTMENT DIRECTION FROM THE COMPANY AS
TO ALL OR A PORTION OF THE TRUST, UNLESS SUCH ACTIONS ARE CONTRARY TO THE
EXPRESS PROVISIONS OF THIS TRUST AGREEMENT OR ARE THE RESULT OF THE TRUSTEE’S
NEGLIGENCE OR WILLFUL MISCONDUCT OR ARE ILLEGAL, INCORRECT OR OTHERWISE VIOLATES
ANY APPLICABLE LAW OR CONFLICT WITH THE TERMS OF THE PLAN.


SECTION 6.                DISPOSITION OF INCOME.

During the term of the Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.


SECTION 7.                ACCOUNTING BY TRUSTEE.


(A)           TRUSTEE SHALL KEEP ACCURATE AND DETAILED RECORDS OF ALL
INVESTMENTS, RECEIPTS, DISBURSEMENTS, AND ALL OTHER TRANSACTIONS REQUIRED TO BE
MADE, INCLUDING SUCH SPECIFIC RECORDS AS SHALL BE AGREED UPON IN WRITING BETWEEN
COMPANY AND TRUSTEE.  WITHIN NINETY (90) DAYS FOLLOWING THE CLOSE OF EACH
CALENDAR YEAR AND WITHIN NINETY (90) DAYS AFTER THE REMOVAL OR RESIGNATION OF
TRUSTEE, TRUSTEE SHALL DELIVER TO COMPANY A WRITTEN ACCOUNT OF ITS
ADMINISTRATION OF THE TRUST DURING SUCH YEAR OR DURING THE PERIOD FROM THE CLOSE
OF THE LAST PRECEDING YEAR TO THE DATE OF SUCH REMOVAL OR RESIGNATION,

 

7

--------------------------------------------------------------------------------


 


SETTING FORTH ALL INVESTMENTS, RECEIPTS, DISBURSEMENTS AND OTHER TRANSACTIONS
EFFECTED BY IT, INCLUDING A DESCRIPTION OF ALL SECURITIES AND INVESTMENTS
PURCHASED AND SOLD WITH THE COST OR NET PROCEEDS OF SUCH PURCHASES OR SALES
(ACCRUED INTEREST PAID OR RECEIVABLE BEING SHOWN SEPARATELY), AND SHOWING ALL
CASH, SECURITIES AND OTHER PROPERTY HELD IN THE TRUST AT THE END OF SUCH YEAR OR
AS OF THE DATE OF SUCH REMOVAL OR RESIGNATION, AS THE CASE MAY BE.


(B)           AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE LAST DAY OF
A CALENDAR QUARTER, BUT IN NO EVENT LATER THAN THE LAST BUSINESS DAY OF THE
SUBSEQUENT CALENDAR QUARTER.  TRUSTEE SHALL PROVIDE COMPANY WITH A REPORT OF THE
ASSETS OF THE TRUST FUND, AND OF THE INCOME, GAINS AND LOSSES OF THE INVESTMENTS
OF THE TRUST FUNDS SHARE OF ANY FEES, COMPENSATION, TAXES AND EXPENSES OF THE
TRUST FUND ALLOCATED TO SUCH ACCOUNT DURING SUCH CALENDAR QUARTER.


SECTION 8.                RESPONSIBILITY OF TRUSTEE.


(A)           TRUSTEE SHALL ACT WITH THE CARE, SKILL, PRUDENCE AND DILIGENCE
UNDER THE CIRCUMSTANCES THEN PREVAILING THAT A PRUDENT PERSON ACTING IN LIKE
CAPACITY AND FAMILIAR WITH SUCH MATTERS WOULD USE IN THE CONDUCT OF AN
ENTERPRISE OF A LIKE CHARACTER AND WITH LIKE AIMS, PROVIDED, HOWEVER, THAT
TRUSTEE SHALL INCUR NO LIABILITY TO ANY PERSON FOR ANY ACTION TAKEN PURSUANT TO
A DIRECTION, REQUEST OR APPROVAL GIVEN BY COMPANY WHICH IS CONTEMPLATED BY, AND
IN CONFORMITY WITH, THE TERMS OF THE PLAN OR THIS TRUST AND IS GIVEN IN WRITING
BY COMPANY.  IN THE EVENT OF A DISPUTE BETWEEN COMPANY AND A PARTY, TRUSTEE MAY
APPLY TO A COURT OF COMPETENT JURISDICTION TO RESOLVE THE DISPUTE.


(B)           IF TRUSTEE UNDERTAKES OR DEFENDS ANY LITIGATION ARISING IN
CONNECTION WITH THIS TRUST, COMPANY AGREES TO INDEMNIFY TRUSTEE AGAINST
TRUSTEE’S COSTS, EXPENSES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND EXPENSES) RELATING THERETO AND TO BE PRIMARILY LIABLE FOR
SUCH PAYMENTS, EXCEPT AS A RESULT OF THE TRUSTEE’S ACTS OR OMISSIONS

 

8

--------------------------------------------------------------------------------


 


CONSTITUTING NEGLIGENCE, BAD FAITH, FRAUD OR WILLFUL MISCONDUCT OR A BREACH OF
THE TRUSTEE’S FIDUCIARY RESPONSIBILITY UNDER APPLICABLE LAW, OR ANY PROVISION OF
THIS TRUST AGREEMENT AND PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY SHALL
NOT APPLY WITH RESPECT TO ANY DISPUTE BETWEEN THE PARTIES TO THIS TRUST
AGREEMENT.  IF COMPANY DOES NOT DIRECTLY PAY SUCH COSTS, EXPENSES AND
LIABILITIES TO THE EXTENT TO WHICH IT IS OBLIGATED PURSUANT TO THE FOREGOING
SENTENCE IN A REASONABLY TIMELY MANNER, TRUSTEE MAY OBTAIN PAYMENT FROM THE
TRUST.  ANYTHING HEREINABOVE TO THE CONTRARY NOTWITHSTANDING, ANY OBLIGATION OF
COMPANY TO INDEMNIFY AND HOLD HARMLESS THE TRUSTEE SHALL BE EXPRESSLY
CONDITIONED ON THE TRUSTEE GIVING PRIOR WRITTEN NOTICE TO COMPANY OF ANY SUCH
LIABILITY AND OF EACH SUBSTANTIAL DEVELOPMENT WITH RESPECT THERETO AND THE
TRUSTEE GIVING COMPANY AN OPPORTUNITY TO DEFEND OR SETTLE THE SAME BY COUNSEL
SELECTED BY COMPANY AND APPROVED BY THE TRUSTEE, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.  THE TRUSTEE SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL AT ITS EXPENSE IN ANY SUCH PROCEEDING IF IT DEEMS, IN ITS REASONABLE
JUDGMENT, ITS INTERESTS AND COMPANY’S TO BE SUFFICIENTLY IN CONFLICT THAT THEY
COULD NOT BE REPRESENTED BY THE SAME COUNSEL.


(C)           TRUSTEE MAY CONSULT WITH LEGAL COUNSEL (WHO MAY ALSO BE COUNSEL
FOR COMPANY GENERALLY) WITH RESPECT TO ANY OF ITS DUTIES OR OBLIGATIONS
HEREUNDER.


(D)           TRUSTEE MAY HIRE AGENTS, ACCOUNTANTS, ACTUARIES, INVESTMENT
ADVISORS, FINANCIAL CONSULTANTS OR OTHER PROFESSIONALS TO ASSIST IT IN
PERFORMING ANY OF ITS DUTIES OR OBLIGATIONS HEREUNDER.


(E)           TRUSTEE SHALL HAVE, WITHOUT EXCLUSION, ALL POWERS CONFERRED ON
TRUSTEES BY APPLICABLE LAW, UNLESS EXPRESSLY PROVIDED OTHERWISE HEREIN,
PROVIDED, HOWEVER, THAT IF AN INSURANCE POLICY IS HELD AS AN ASSET OF THE TRUST,
TRUSTEE SHALL HAVE NO POWER TO NAME A BENEFICIARY OF THE POLICY OTHER THAN THE
TRUST, TO ASSIGN THE POLICY (AS DISTINCT FROM CONVERSION

 

9

--------------------------------------------------------------------------------


 


OF THE POLICY TO A DIFFERENT FORM) OTHER THAN TO A SUCCESSOR TRUSTEE, OR TO LOAN
TO ANY PERSON THE PROCEEDS OF ANY BORROWING AGAINST SUCH POLICY.


(F)            NOTWITHSTANDING ANY POWERS GRANTED TO TRUSTEE PURSUANT TO THIS
TRUST AGREEMENT OR TO APPLICABLE LAW, TRUSTEE SHALL NOT HAVE ANY POWER THAT
COULD GIVE THIS TRUST THE OBJECTIVE OF CARRYING ON A BUSINESS AND DIVIDING THE
GAINS THEREFROM, WITHIN THE MEANING OF SECTION 301.7701-2 OF THE PROCEDURE AND
ADMINISTRATIVE REGULATIONS PROMULGATED PURSUANT TO THE INTERNAL REVENUE CODE.


(G)           EXCEPT AS PROVIDED IN SECTION 14, UNLESS RESULTING FROM THE
TRUSTEE’S NEGLIGENCE, WILLFUL MISCONDUCT, LACK OF GOOD FAITH, OR BREACH OF ITS
DUTIES UNDER THIS AGREEMENT, THE COMPANY SHALL INDEMNIFY AND SAVE HARMLESS THE
TRUSTEE FROM, AGAINST, FOR AND IN RESPECT OF ANY AND ALL DAMAGES, LOSSES,
OBLIGATIONS, LIABILITIES, LIENS, DEFICIENCIES, COSTS AND EXPENSES, INCLUDING
WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES INCIDENT TO ANY SUIT, ACTION,
INVESTIGATION, CLAIM OR PROCEEDINGS SUFFERED, SUSTAINED, INCURRED OR REQUIRED TO
BE PAID BY THE TRUSTEE IN CONNECTION WITH THE PLAN OR THIS AGREEMENT, PROVIDED,
HOWEVER, THAT THE FOREGOING INDEMNITY SHALL NOT APPLY WITH RESPECT TO ANY
DISPUTE BETWEEN THE PARTIES TO THIS TRUST AGREEMENT.  IF COMPANY DOES NOT PAY
SUCH COSTS, EXPENSES AND LIABILITIES FOR WHICH IT IS LIABLE HEREUNDER IN A
REASONABLY TIMELY MANNER, TRUSTEE MAY OBTAIN PAYMENT FROM THE TRUST.  ANYTHING
HEREINABOVE TO THE CONTRARY NOTWITHSTANDING, ANY OBLIGATION OF COMPANY TO
INDEMNIFY AND HOLD HARMLESS THE TRUSTEE SHALL BE EXPRESSLY CONDITIONED ON THE
TRUSTEE GIVING PRIOR WRITTEN NOTICE TO COMPANY OF ANY SUCH LIABILITY AND OF EACH
SUBSTANTIAL DEVELOPMENT WITH RESPECT THERETO AND THE TRUSTEE GIVING COMPANY AN
OPPORTUNITY TO DEFEND OR SETTLE THE SAME BY COUNSEL SELECTED BY COMPANY AND
APPROVED BY THE TRUSTEE, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  THE
TRUSTEE SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL AT ITS EXPENSE

 

10

--------------------------------------------------------------------------------


 


IN ANY SUCH PROCEEDING IF IT DEEMS, IN ITS REASONABLE JUDGMENT, ITS INTERESTS
AND COMPANY’S TO BE SUFFICIENTLY IN CONFLICT THAT THEY COULD NOT BE REPRESENTED
BY THE SAME COUNSEL.


(H)           NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, THE COMPANY
SHALL NOT BE REQUIRED TO REIMBURSE THE TRUSTEE FOR ANY COSTS OR EXPENSES UNDER
SECTION 7(B), (C) OR (D) UNLESS THE COMPANY PROVIDED THAT TRUSTEE WITH ITS
APPROVAL PRIOR TO THE TRUSTEE INCURRING SUCH COSTS OR EXPENSES.


SECTION 9.                COMPENSATION AND EXPENSES OF TRUSTEE.

Company may, in its sole discretion, pay all or a portion of the administrative
fees related to the maintenance of the Trust, compensation or any other expenses
assessed on the Trust Fund as agreed by Company and the Trustee pursuant to a
fee schedule attached hereto as Exhibit A.  To the extent not so paid, fees and
expenses shall be paid from the Trust.


SECTION 10.              RESIGNATION AND REMOVAL OF TRUSTEE.


(A)           TRUSTEE MAY RESIGN AT ANY TIME BY WRITTEN NOTICE TO COMPANY, WHICH
SHALL BE EFFECTIVE FORTY-FIVE (45) DAYS AFTER RECEIPT OF SUCH NOTICE UNLESS
COMPANY AND TRUSTEE AGREE OTHERWISE.


(B)           TRUSTEE MAY BE REMOVED BY COMPANY ON THIRTY (30) DAYS NOTICE OR
UPON SHORTER NOTICE ACCEPTED BY TRUSTEE.


(C)           UPON RESIGNATION OR REMOVAL OF TRUSTEE AND APPOINTMENT OF A
SUCCESSOR TRUSTEE, ALL ASSETS SHALL SUBSEQUENTLY BE TRANSFERRED TO THE SUCCESSOR
TRUSTEE.  THE TRANSFER SHALL BE COMPLETED WITHIN NINETY (90) DAYS AFTER RECEIPT
OF NOTICE OF RESIGNATION, REMOVAL OR TRANSFER, UNLESS COMPANY EXTENDS THE TIME
LIMIT.

 

11

--------------------------------------------------------------------------------


 


(D)           IF TRUSTEE RESIGNS OR IS REMOVED, A SUCCESSOR SHALL BE APPOINTED,
IN ACCORDANCE WITH SECTION 11 HEREOF, BY THE EFFECTIVE DATE OF RESIGNATION OR
REMOVAL UNDER PARAGRAPHS (A) OR (B) OF THIS SECTION.  IF NO SUCH APPOINTMENT HAS
BEEN MADE, TRUSTEE MAY APPLY TO A COURT OF COMPETENT JURISDICTION FOR
APPOINTMENT OF A SUCCESSOR OR FOR INSTRUCTIONS.  ALL REASONABLE EXPENSES OF
TRUSTEE IN CONNECTION WITH THE PROCEEDING SHALL BE ALLOWED AS ADMINISTRATIVE
EXPENSES OF THE TRUST.


SECTION 11.              APPOINTMENT OF SUCCESSOR.


(A)           IF TRUSTEE RESIGNS OR IS REMOVED IN ACCORDANCE WITH SECTION 10(A)
OR (B) HEREOF, COMPANY MAY APPOINT ANY THIRD PARTY, SUCH AS A BANK TRUST
DEPARTMENT OR OTHER PARTY THAT MAY BE GRANTED CORPORATE TRUSTEE POWERS UNDER
STATE LAW, AS A SUCCESSOR TO REPLACE TRUSTEE UPON RESIGNATION OR REMOVAL.  THE
APPOINTMENT SHALL BE EFFECTIVE WHEN ACCEPTED IN WRITING BY THE NEW TRUSTEE, WHO
SHALL HAVE ALL OF THE RIGHTS AND POWERS OF THE FORMER TRUSTEE, INCLUDING
OWNERSHIP RIGHTS IN THE TRUST ASSETS.  THE FORMER TRUSTEE SHALL EXECUTE ANY
INSTRUMENT NECESSARY OR REASONABLY REQUESTED BY COMPANY OR THE SUCCESSOR TRUSTEE
TO EVIDENCE THE TRANSFER.


(B)           THE SUCCESSOR TRUSTEE NEED NOT BUT MAY, IN THE DISCRETION OF
EITHER THE SUCCESSOR TRUSTEE OR COMPANY EXAMINE THE RECORDS AND ACTS OF ANY
PRIOR TRUSTEE AND MAY RETAIN OR DISPOSE OF EXISTING TRUST ASSETS, SUBJECT TO
SECTION 7 AND 8 HEREOF.  THE SUCCESSOR TRUSTEE SHALL NOT BE RESPONSIBLE FOR AND
COMPANY SHALL INDEMNIFY AND DEFEND THE SUCCESSOR TRUSTEE FROM ANY CLAIM OR
LIABILITY RESULTING FROM ANY ACTION OR INACTION OF ANY PRIOR TRUSTEE OR FROM ANY
OTHER PAST EVENT OR ANY CONDITION EXISTING AT THE TIME IT BECOMES SUCCESSOR
TRUSTEE.

 

12

--------------------------------------------------------------------------------


 


SECTION 12.              AMENDMENT OR TERMINATION.


(A)           THIS TRUST AGREEMENT MAY BE AMENDED BY A WRITTEN INSTRUMENT
EXECUTED BY TRUSTEE AND COMPANY.  NOTWITHSTANDING THE FOREGOING, NO SUCH
AMENDMENT SHALL CONFLICT WITH THE TERMS OF THE PLAN OR MAKE THE TRUST REVOCABLE
AFTER IT HAS BECOME IRREVOCABLE IN ACCORDANCE WITH SECTION 1(B) HEREOF.


(B)           THE TRUST SHALL NOT TERMINATE UNTIL THE DATE ON WHICH PLAN
PARTICIPANTS AND THEIR BENEFICIARIES ARE NO LONGER ENTITLED TO BENEFITS PURSUANT
TO THE TERMS OF THE PLAN.  UPON TERMINATION OF THE TRUST ANY ASSETS REMAINING IN
THE TRUST SHALL BE RETURNED TO COMPANY.


(C)           UPON WRITTEN APPROVAL OF PARTICIPANTS OR BENEFICIARIES ENTITLED TO
PAYMENT OF BENEFITS PURSUANT TO THE TERMS OF THE PLAN, COMPANY MAY TERMINATE
THIS TRUST PRIOR TO THE TIME ALL BENEFIT PAYMENTS UNDER THE PLAN HAVE BEEN
MADE.  ALL ASSETS IN THE TRUST AT TERMINATION SHALL BE RETURNED TO COMPANY.


SECTION 13.              MISCELLANEOUS.


(A)           ANY PROVISION OF THIS TRUST AGREEMENT PROHIBITED BY LAW SHALL BE
INEFFECTIVE TO THE EXTENT OF ANY SUCH PROHIBITION, WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF.


(B)           BENEFITS PAYABLE TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES
UNDER THIS TRUST AGREEMENT MAY NOT BE ANTICIPATED, ASSIGNED (EITHER AT LAW OR IN
EQUITY), ALIENATED, PLEDGED, ENCUMBERED OR SUBJECTED TO ATTACHMENT, GARNISHMENT,
LEVY, EXECUTION OR OTHER LEGAL OR EQUITABLE PROCESS.


(C)           THIS TRUST AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

 

13

--------------------------------------------------------------------------------


 


SECTION 14.              NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY,
THE TRUSTEE SHALL DEFEND AND HOLD THE COMPANY, PARTICIPANTS AND BENEFICIARIES
HARMLESS FROM, AND INDEMNIFY THE COMPANY, PARTICIPANTS AND BENEFICIARIES
AGAINST, ANY AND ALL LIABILITY, LOSS, DAMAGES, COURT COSTS OR REASONABLE
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) WHICH THE
COMPANY, PARTICIPANTS AND BENEFICIARIES INCUR OR SUFFER (INCLUDING, WITHOUT
LIMITATION, ANY OBLIGATIONS UNDER THE PLANS) AS A RESULT OF THE TRUST ASSETS
BECOMING SUBJECT TO ALIENATION, TRANSFER, ASSIGNMENT, GARNISHMENT, EXECUTION OR
LEVY OF ANY KIND AS A RESULT OF THE TRUST ASSETS BEING TREATED AS COMMINGLED
WITH THE ASSETS OF ANY OTHER ENTITY, THE TRUST ASSETS BEING TREATED AS BEING
PART OF ANOTHER TRUST OF ANY KIND, OR THE TRUST BEING TREATED AS PART OF ANOTHER
TRUST OF ANY KIND.


SECTION 15.              ADDITIONAL AGREEMENTS.

The parties contemplate that additional entities may adopt the Plan.  The
Trustee agrees that, if requested by the Company and an additional entity,
separate trust agreements will be entered into between such other entities and
the Trustee which will be the same or substantially similar to this Trust
Agreement.


SECTION 16.              EFFECTIVE DATE.

The effective date of this Trust Agreement shall be March 18, 1998.

IN WITNESS WHEREOF, this instrument has been executed as of the day and year
first above written.

ATTEST:

NEW YORK STOCK EXCHANGE, INC.

 

 

 

 

 /s/ JAMES E. BUCK

 

By:

/s/ FRANK Z. ASHON

 

Title: Sr. Vice President Human Resources

 

 

 

 

ATTEST:

VANGUARD FIDUCIARY TRUST COMPANY

 

 

 

 

 /s/ [Illegible]

 

By:

/s/ [Illegible]

 

Title: Vice President - Legal

 

14

--------------------------------------------------------------------------------
